Since 1805 the statutes of this state have provided that the lien of a mortgage given on land to secure the payment of its purchase-price is superior to the lien of a prior judgment against the grantee. (Chap. 99, L. 1805; 1 R.L. 714, § 15; 1 R.S. 749, § 5; Code C.P. § 1254.) Since 1828 the statutes have provided that the lien of a mortgage in which the wife does not join, given on land purchased during coverture, to secure the payment of its *Page 627 
purchase-price, is superior to the claim of the widow of the mortgagor to dower in the premises. (1 R.S. 740, § 5.) It has been frequently held under these statutes that a mortgage executed by a grantee simultaneously with his grant, on the subject of the grant, to a person other than the grantor, to secure the payment of money loaned with which to pay the purchase-price, and which is so applied, is entitled to the same priority over a prior judgment, and also over the widow of the mortgagor as a mortgage to secure the purchase-price executed by a grantee to the grantor. (Jackson v. Austin, 15 John. 477; Haywood v. Nooney, 3 Barb. 643;Ray v. Adams, 4 Hun, 332; Stow v. Tifft, 15 John. 458; Kittle v. VanDyck, 1 Sandf. Ch. 76; McGowan v. Smith, 44 Barb. 232; 4 Kent's Com. 39; 2 Pom. Eq. Juris. § 725; 1 Jones Mort. § 464.) In Massachusetts, where there is no such statute, a mortgage taken by a third person to secure the payment of money loaned and applied to the payment of the purchase-price of the mortgaged property, has the same priority over the widow's right of dower as though the mortgage had been given directly to the grantor. (Clark v. Munroe, 14 Mass. 351.) The statutes cited do not in terms include nor exclude mortgages taken by third persons, and the cases referred to rest upon the theory that a person advancing money to pay the purchase-price of land, and which is so applied, has the same equity, and is entitled to the same security as the grantor has under a mortgage to him for the payment of the purchase-money. The plaintiff in this action (who was the grantor), by extending the time for the payment of part of the purchase-money and taking a mortgage therefor with knowledge that the remainder of the purchase-price was to be raised by a mortgage to Mrs. Benham, exchanged his equitable lien for a legal one. (Payne v. Wilson, 74 N.Y. 348; Fish v. Howland, 1 Paige, 20; Bond v.Kent, 2 Vern. 280; Capper v. Spottiswoode, Taml. 21; Young v. Wood,
11 B. Mon. 123; Camden v. Vail, 23 Cal. 634; Mackreth v. Symmons,
15 Ves. 329; S.C., 1 Wh.  T. [L.C.] 289.)
The referee found that it was agreed between Boies, the *Page 628 
grantor, Gardner, the grantee, and Mrs. Benham, that the deed and both mortgages should be executed, delivered and recorded at the same time, and that pursuant to this agreement, they were so executed, delivered and recorded; but he refused to find whether it was agreed that the mortgages should be concurrent liens, or that one should have priority over the other.
Eighteen hundred dollars was the purchase-price of the land; the payment of $800 was secured by the mortgage to the plaintiff, and the remainder, $1,000, was paid to him in cash furnished by Mrs. Benham, the payment of which was secured by her mortgage; and in the absence of an agreement to the contrary, she stands in his shoes as to this sum, her equity being equal to his in every respect. I am unable to see how the plaintiff, with Mrs. Benham's money in his pocket, obtained in this way by his concurrence, can be said to have an equity superior to hers.
Under the decisions last cited, if Mrs. Benham had loaned Gardner $1,800 for the purpose of paying the whole of the purchase-money to the grantor, and it had been so applied, and she had taken a mortgage for her security on the land, she would have stood in the place of the grantor, and have been entitled to every equity that he would have been entitled to had he taken the mortgage. Instead of advancing the whole purchase-price she advanced but part, and received her mortgage, and why she is not pro tanto in the place of the grantor, and invested with all his equities, it is difficult to see.
Had there been an outstanding judgment against Gardner when these mortgages were given, Mrs. Benham's mortgage would have had the same priority over the judgment as the plaintiff's mortgage, and in case of Gardner's death, her mortgage would be prior to the claim of his widow to dower in the mortgaged premises, the same as the plaintiff's mortgage.
In Clark v. Brown (3 Allen, 509), two mortgages were executed on the same day and recorded at the same time. One was to secure the payment of part of the purchase-price of the mortgaged land, but the other does not appear to have been to secure money applied in payment of the remainder of *Page 629 
the purchase-money. The mortgage for the purchase-money was held the prior lien.
In the case of the City National Bank and York County National Bank ( 91 Penn. St. 163), land was contracted to be sold by Hall to Nichols, who afterwards contracted to sell it to Potter and Wonderly for $40,000. At this time there was due Hall from Nichols $16,000 on contract. Hall conveyed the land to Potter and Wonderly, receiving from them their bonds for $16,000 due him, secured by a mortgage on the property. On the same day Potter and Wonderly gave to Nichols bonds for $24,000, secured by a mortgage on the premises. The deed and mortgages were executed and recorded on the same day. It was asserted that the mortgages were concurrent liens, but it was held that the one to Hall was prior, because given to him in payment of the purchase-price. He had a clear equity against Nichols and his assignee, because Nichols owed him the $16,000, the purchase-price of the land, which he was bound to pay before he could acquire title, or before he could become entitled to his profit of $24,000 arising from his sale to P.  W., to secure which he received his mortgage. As was said by the court in discussing this question: "Thus, substantially and in effect, the mortgage to Hall was for the purchase-money due him on his legal title, and the mortgage to Nichols was for the value of his equitable interest in the land. * * * Nichols could not assert any equity to defeat the superior right of the mortgage given to Hall."
In Turk v. Funk (68 Mo. 18), the plaintiff sold land to the defendant by an executory contract for $2,200, of which $500 was to be paid on the execution of the deed and the remainder, $1,700, was to be secured to be paid by a mortgage on the premises. The purchaser, before receiving his deed, borrowed $500 of a third person, to secure the payment of which a mortgage was given and placed on record. Subsequently the $500 was applied in payment of part of the purchase-price, a deed was given and a purchase-money mortgage to secure the $1,700 was executed. It was held that the mortgage for $1,700 was prior to the one for $500 upon the ground that the mortgagor *Page 630 
when he executed the mortgage for $500 had no title to the land and could only give a lien upon his then existing interest in it. The grantor did not know of the execution of the mortgage to the third person until after he had conveyed and recorded his mortgage.
The three cases last cited do not seem to me decisive of the one at bar, nor are they nearly related to it.
It is not asserted, and under the facts found it cannot be successfully maintained, that the holder of either mortgage had acquired a legal preference over the other. Under the decisions, which rest upon the principles of natural equity, the equities of these mortgagees are equal, each holding a security for the payment of parts of the purchase-price of the mortgaged premises. In Granger v. Crouch (86 N.Y. 494), two mortgages were given by the grantee to the grantor to secure the payment of part of the purchase-price of the mortgaged land. Both were executed and recorded at the same time. One, the smallest, and the first to fall due, was assigned and the assignee claimed priority. It was held that both being given for the purchase-price the equities were equal, and that in the absence of an agreement that one should have priority over the other, they were concurrent liens. The presumption being that the mortgages in the case at bar were concurrent liens, the burden of establishing that one was prior to the other rested on the party alleging it, and the referee having failed to find an agreement that the plaintiff's mortgage was to be prior to Mrs. Benham's, he cannot sustain this judgment. On a retrial it will undoubtedly be determined whether it was agreed that either mortgage, and if so, which was to have priority. The parties have the right to have this issue determined.
The judgment should be reversed and a new trial granted, with costs to abide the event.
All concur with BRADLEY, J., except FOLLETT, Ch. J., dissenting.
Judgment affirmed. *Page 631